—In consolidated actions to foreclose a first and a second mortgage upon a parcel of real property, the defendant Hy Anzel appeals from so much of an order of the Supreme Court, Kings County (Yoswein, J.), dated August 11, 1995, as, in effect, granted the plaintiff leave to settle an order on a prior motion for consolidation and summary judgment purportedly granted in an oral February 25, 1993, ruling, and (1) granted the plaintiff’s motion for consolidation, (2) granted the plaintiff "judgment for the relief demanded in the complaints, as consolidated, upon confirmation of the Report of the Referee”, and (3) appointed a Referee to compute and report whether the mortgaged premises can be sold in one parcel.
Ordered that the order is affirmed insofar as appealed from, with costs.
The court providently exercised its discretion in granting the plaintiff’s motion to settle an order effectuating the court’s purported oral February 25, 1993 decision beyond the 60-day period provided by 22 NYCRR 202.48 (a) (see, 22 NYCRR 202.48 [b]; Thompson v Aim Rent-Car, 227 AD2d 614). The plaintiff showed that its counsel’s failure to previously timely comply was due to inadvertently switching two index numbers.
In any event, the record is devoid of any indication that the appellant has a meritorious defense, and "[a] contrary result *447would not bring the 'repose to court proceedings’ * * * that 22 NYCRR 202.48 was designed to effectuate, and would waste judicial resources” (Russo v City of New York, 206 AD2d 355, 356, quoting Hickson v Gardner, 134 AD2d 930, 931). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.